Citation Nr: 0110397	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-08 846	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 1, 1992, for 
the payment of monetary benefits based on an award of 
Dependency and Indemnity Compensation benefits (DIC).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney-at-
law


INTRODUCTION

The veteran in this case served on active duty from March 
1942 to October 1945, October 1946 to February 1947, August 
1947 to September 1951, and May 1953 to June 1970.  He died 
in February 1986.  The appellant, the veteran's surviving 
spouse, originally submitted a claim for DIC benefits to VA 
in March 1988.  VA requested additional information from the 
appellant in June and September 1988; a response was not 
received by VA within a year of the June 1988 notice.  A 
subsequent claim for DIC benefits was received from the 
appellant by VA on April 6, 1992, and DIC benefits were 
granted, effective May 1, 1992.  A Board of Veterans' Appeals 
(Board) decision dated April 14, 2000, denied entitlement to 
an effective date prior to May 1, 1992, for the payment of 
monetary benefits based on an award of DIC.  The appellant 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1942 to October 1945, October 1946 to February 1947, August 
1947 to September 1951, and May 1953 to June 1970; he died in 
February 1986.

2.  A Board decision dated April 14, 2000, denied entitlement 
to an effective date prior to May 1, 1992, for the payment of 
monetary benefits based on an award of DIC; the appellant 
filed a notice of appeal with the Court.

3.  On March 7, 2001, the Board was notified by the Court 
that the appellant had died on February [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction of this claim.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. § 20.101 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died in February 2001, while the 
case was before the Court.  In an Order dated March 6, 2001, 
the Court vacated the April 14, 2000, Board decision and 
dismissed the appeal for lack of jurisdiction.

As a matter of law, claims do not survive the death of the 
veteran.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This reasoning 
has also been held to apply to the case of an appellant 
seeking DIC benefits.  Erro v. Brown, 8 Vet. App. 500, 501-02 
(1996).  This case has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 



